DETAILED ACTION
This Office action is in response to the RCE filed August 24, 2022.
Claim 6 is objected to because of the following informalities:  Formula (22) is missing two bonds in the tetracarboxylic acid diester.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 20 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by GUO et al (journal article from High Performance Polymers pp. 309-314)
The claimed invention recites the following:

    PNG
    media_image1.png
    676
    628
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    671
    652
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    953
    666
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    224
    646
    media_image4.png
    Greyscale

GUO et al anticipates the claimed polybenzoxazole on page 310 of the journal article, see below:

    PNG
    media_image5.png
    710
    890
    media_image5.png
    Greyscale

This resin meets the claimed polymer of claims 1 and 20 when j=1 and X2 is a divalent linking group.

No claims above are allowed. 
Claims 10-12, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art references of record disclose the polymer of claim 1 in a positive photosensitive resin composition comprising a compound having a quinonediazide structure and a solvent.  None of the prior art references disclose the use of the photosensitive resin dry film of claims 15 having a positive photosensitive resin composition of claim 10 or the protective layer of claim 19 comprising a cured film from the composition of claim 10.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ARAKI et al (2015/0370358) is cited of interest as disclose polyimide polymers for thin film formation disclose tetracarboxylic dianhydrides such as cyclohexane tetracarboxylic dianhydride and other alicyclic dianhydrides for improved transparency.
YUBA et al (2018/0011402) is cited of interest as disclose a polyimide type resins having tetracarboxylic dianhydrides to include dicarboxyphenyl alkane dianhydrides as disclosed in paragraph [0055].  Theses references lacks the claimed tetracarboxylic dianhydrides as claimed in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached M-F, IFP Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
November 25, 2022